
	

114 HR 809 IH: For the relief of Ibrahim Parlak.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		114th CONGRESS
		1st Session
		H. R. 809
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Upton introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Ibrahim Parlak.
	
	
		1.Permanent resident status for Ibrahim Parlak
 (a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Ibrahim Parlak shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
 (b)Adjustment of statusIf Ibrahim Parlak enters the United States before the filing deadline specified in subsection (c), Ibrahim Parlak shall be considered to have entered and remained lawfully and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of enactment of this Act.
 (c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of enactment of this Act.
 (d)Reduction of immigrant visa numbersUpon the granting of an immigrant visa or permanent residence to Ibrahim Parlak, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of birth of Ibrahim Parlak under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Ibrahim Parlak under section 202(e) of that Act (8 U.S.C. 1152(e)).
 (e)Denial of Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters of Ibrahim Parlak shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act.
			
